Citation Nr: 0520810	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  94-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to Agent Orange and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 until 
April 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1994 
rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO) that denied service connection for post-traumatic 
stress disorder (PTSD) and peripheral neuropathy, to include 
as due to Agent Orange exposure.  

Service connection for PTSD was granted by Board decision 
dated in January 2003.  This is a full grant of the benefit 
sought on appeal and is no longer for appellate 
consideration.

The veteran was afforded hearings in September 1994 at the 
RO, and in March 1999 before a Veterans Law Judge (VLJ) 
sitting at Washington, DC.  The transcripts are of record.  
During the pendency of the appeal, the VLJ who conducted the 
latter hearing left the Board.  Accordingly, the Board sent 
the veteran a letter dated December 10, 2002 that informed 
him of this fact and asked if he wished to have another Board 
hearing.  He was further advised that if he did not respond 
within 30 days it would be presumed that he did not want 
another hearing.  The veteran did not respond.  It is thus 
assumed that he does not want another hearing.

This case was remanded for further development by decisions 
of the Board dated in May 1999 and January 2004.


FINDINGS OF FACT

The veteran does not currently have peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, and is not proximately due to a service connected 
disease or disability.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the July 1994 statement of the case, and the March 1995, July 
2002, and January 2005 supplemental statements of the case, 
the veteran and representative have been notified of the law 
and regulations governing entitlement to the benefit sought 
and informed of the ways in which the current evidence has 
failed to substantiate the claim.  These discussions served 
to inform him of the evidence needed to substantiate the 
claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

In letters to the veteran dated in February 2002 and April 
2004, the RO informed him of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence the 
appellant could provide in support of the claims, and what 
evidence VA would try to obtain on his behalf.  Both letters 
told him that he could tell VA what information or evidence 
he wanted the department to obtain for him, and he could 
assist in the development of his claim by sending the 
evidence himself.  This discussion served to inform him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and, indeed, that VA could satisfy VCAA notice requirements 
by ensuring that the proper notice was ultimately provided 
after the initial adverse decision on the claim.  Id, at 120, 
122-4.

The Court subsequently reiterated this holding, and held that 
delayed notice would not generally be prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has made the required efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim as 
evidenced by scheduling him for VA examinations, most 
recently in June 2003.  See 38 U.S.C.A. § 5103A(d).  All 
known clinical records identified by the veteran have been 
retrieved and associated with the claims folder.  The case 
was remanded for further development in May 1999 and January 
2004.  The veteran has been provided necessary examinations.  

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The claim is ready to be 
considered on the merits.

Pertinent Law and Regulations

In general, service connection requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  38 U.S.C.A. § 1110; Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. §§ 3.303(d), 3.306 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2004).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met, even 
though there is no record of such disease during service, 
provided further that the rebut table presumption provisions 
of 38 C.F.R. § 3.307(d) (2004) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2004).  

Acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or month of 
exposure to an herbicide agent, and resolves within two years 
of the date of onset.  Note 2, following 38 C.F.R. 
§ 3.309(e).

Veterans Education and Benefits Expansion Act of 2001, among 
other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam, including 
the waters off shore, during the Vietnam Era. 38 U.S.C.A. 
§ 1116(f) (2004).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2004).


Factual Background

The veteran served in Vietnam.  Exposure to Agent Orange or 
other herbicide agents is thus presumed.

The veteran's service medical records reflect no treatment 
for arm or leg complaints.  The upper and lower extremities 
were evaluated as normal upon examination in April 1970 for 
discharge from active duty.  

Private clinical records dated between April and August 1993 
primarily reflect follow-up for diabetes.  No neuropathy was 
indicated.  

The veteran underwent an Agent Orange protocol examination in 
February 1994 whereupon he referred to sensory changes in the 
hands and feet.  No findings relative thereto were recorded 
following examination, and peripheral neuropathy was not 
diagnosed.

The veteran was afforded a VA neurological examination in 
October 1994.  A history of Agent Orange exposure was noted.  
The veteran stated that he had developed tingling and 
numbness in the feet and some numbness in the lateral aspects 
of his hands about 15 years before.  On examination, there 
was decreased pinprick sensation in the fourth and fifth 
fingers, bilaterally, and a positive Tinel's sign at both 
elbows that was felt to be suggestive of ulnar entrapment 
neuropathy.  There was minimal vibratory sense in the feet 
but no pinprick loss.  It was noted that he had a history of 
borderline diabetes and that hyperthyroidism had recently 
been corrected.  

Following examination, the examiner opined that on the basis 
of the neurological examination, "I suspect that the 
symptoms in his upper extremities are due to bilateral ulnar 
neuropathy which could be due to trauma, but which is 
probably precipitated by...hypothyroidism and diabetes, and I 
suspect he may have either early diabetic neuropathy in the 
feet or residuals of lumbar radiculopathy in the S1 
distribution as a residual from his Chymopapain treatment of 
his lumbar spine in 1991 and 1982."  The examiner added that 
"I sincerely doubt that this is due to Agent Orange although 
there is absolutely no way to disprove this."  Further 
diagnostic studies were recommended.  

The veteran testified in March 1999, that he continued to 
have numbness and tingling in his hands and feet all the 
time, as well as involuntary muscle spasms in both arms.  He 
dated the onset of such symptoms back to the 1980s, and said 
he was not currently receiving treatment for such.

The veteran was afforded a VA endocrinology examination in 
June 2003.  On examination he stated that diabetes had been 
diagnosed 10 years before.  The appellant complained of 
symptoms that included numbness and tingling in both feet.  
It was noted that there was a history of injury to the left 
foot and that numbness and tingling were worse on the left.  
It was reported that he had been prescribed medication for 
diabetes and hypothyroidism.  

Visual inspection of the feet showed some calluses under the 
metatarsal heads.  It was noted that there was no loss of 
protective sensation.  The pulses were normal.  Peripheral 
sensation was checked with monofilament.  It was reported 
that the veteran was able to correctly feel the touch of the 
monofilament on all his toes and other areas of the feet 
except in a small area where he had calluses under the 
metatarsal heads on both sides.  There was no evidence of 
muscle wasting.  The examiner stated in the diagnosis that 
there was no diabetic peripheral neuropathy.  

By rating action dated in March 2005, service connection was 
granted for diabetes mellitus.


Legal Analysis

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Although the veteran was suspected of having peripheral 
neuropathy on VA examination in October 1994, that condition 
has not bee confirmed since.  There is also no evidence of 
recent treatment for peripheral neuropathy.  On the October 
1994 examination, the examiner opined that such symptoms 
might have been precipitated by injury, hypothyroidism, or 
diabetes, or that the veteran might have had either early 
diabetic neuropathy in the feet or residuals of lumbar 
radiculopathy.  However, on most recent VA examination in 
June 2003, it was found that the veteran did not have 
diabetic peripheral neuropathy, and no symptoms of neuropathy 
were elicited on examination.  

The findings on most recent VA examination supersede the 
results of VA examination more than 10 years earlier, and are 
found to provide a more accurate and definitive clinical 
picture with respect to the claimed disability.  These 
findings are consistent with the silent clinical record, and 
were a product of a review of the claims folder.  
Consequently, although the veteran states that he now has 
peripheral neuropathy that is related to either Agent Orange 
or diabetes, there is no current clinical evidence that 
corroborates that his reported symptomatology represents 
peripheral neuropathy.  

The veteran is competent to report current symptoms.  
However, as a lay person he would not be competent to 
diagnose those symptoms as peripheral neuropathy.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The claimed 
symptomatology must be weighed against the results on 
clinical evaluation.  Most recent examination has failed to 
yield a finding of peripheral neuropathy.  There is no other 
clinical or competent evidence of current peripheral 
neuropathy.

Because peripheral neuropathy has not been confirmed in the 
record, the Board finds that the weight of the evidence is 
against the claim, and it must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for peripheral neuropathy, to include as 
due to Agent Orange exposure or diabetes mellitus, is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


